{¶ 45} I concur with the majority that the judgment of the trial court should be affirmed. However, with respect to appellants' third assignment of error, I would also point out that the coverages provided to Ashland County and its employees through CORSA are self-insurance. CORSA is a self-insurance pool created pursuant to R.C. 2744.081. R.C.2744.081(E)(2) provides that "[a] joint self-insurance pool is not an insurance company. Its operation does not constitute doing an insurance business and is not subject to the insurance laws of this state." Therefore, I would also hold that Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, and its progeny, does not apply to CORSA.